DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neefe US 3710796 A and further in view of Vidyasagar et al US 20170326088 A1.
	Re claim 1, Neefe teaches a soft contact lens (see claim 1) comprising a solid component, based on a polymer, which is provided for conferring shape and structure on the contact lens (see numeral 2) and a liquid component which is distributed in the solid component (col. 5, lines 24-25 liquid medicaments impregnated into the lens porous section throughout the lens).
	Re claim 1, Neefe does not explicitly disclose the liquid component comprises tyrosine at a concentration between 1 and 200 mg/l.
	However, Vidyasagar et al teaches the liquid component comprises tyrosine at a concentration between 1 and 200 mg/l in (see paragraph 0088).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe to include the liquid component comprises tyrosine at a concentration between 1 and 200 mg/l as taught by Vidyasagar for the predictable result of preventing complications in wounds under medical care (see 0016)
	Re claim 4, Neefe does not explicitly disclose the concentration of tyrosine in the liquid component is between 10 and 100 mg/I.
	However, Vidyasagar et al teaches the liquid component comprises tyrosine at a concentration between 10 and 100 mg/l in (see paragraph 0088).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe to include the liquid component comprises tyrosine at a concentration between 10 and 100 mg/l as taught by Vidyasagar for the predictable result of preventing complications in wounds under medical care (see 0016)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neefe US 3710796 A and Vidyasagar et al US 20170326088 A1 and in further view of Alberte et al (US 7,132,567 B2 of record).
	Re claim 5, Neefe and Vidyasagar et al do not disclose wherein the liquid component comprises L-tyrosine.
However the contact lens treatment in Alberte et al teaches L-tyrosine used in a contact lens system for treating dry eyes and other eye diseases (see Table 3)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe and Vidyasagar et al to include L-tyrosine as taught by Alberte et al for the predictable result of reducing risk of infection (see col 23 lines 30-38)

Claims 7-9 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neefe US 3710796 A and Vidyasagar et al US 20170326088 A1 and in further view of Chehab et al (EP 2,693,259 A1 of record).
Re claim 7, Neefe and Vidyasagar et al do not disclose wherein the liquid component further comprises an antioxidant compound.
However, Chehab et al teach wherein the liquid component further comprises an antioxidant compound (see paragraph 0049 lines 32-33)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe and Vidyasagar et al to include the liquid component further comprises an antioxidant compound as taught by Chehab et al for the predictable result of a method that combines the benefits of one or more individual therapies in order to achieve a desired effect while minimizing the disadvantages of currently available therapies (0005 chehab).
Re claim 8, Neefe and Vidyasagar et al do not disclose the antioxidant compound comprises vitamin E or vitamin B2 or admixtures thereof
However, Chehab et al teach wherein the antioxidant compound comprises vitamin E or vitamin B2 or admixtures thereof (see paragraph 0049).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe and Vidyasagar et al to include the antioxidant compound comprises vitamin E or vitamin B2 or admixtures thereof as taught by Chehab et al for the predictable result of a method that combines the benefits of one or more individual therapies in order to achieve a desired effect while minimizing the disadvantages of currently available therapies (0005 chehab).

Re claim 9, Neefe and Vidyasagar et al do not disclose when present, has a concentration between 2 and 20 mg/l, and the vitamin B2, when present, has a concentration between 2 and 50 ug/l.  
However, Chehab et al teach wherein the vitamin E, when present, has a concentration between 2 and 20 mg/l, and the vitamin B2, when present, has a concentration between 2 and 50 ug/l (see paragraph 0049 inherent to adjust therapeutic amount to meet medication goals).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe and Vidyasagar et al to include when present, has a concentration between 2 and 20 mg/l, and the vitamin B2, when present, has a concentration between 2 and 50 ug/l as taught by Chehab et al for the predictable result of a method that combines the benefits of one or more individual therapies in order to achieve a desired effect while minimizing the disadvantages of currently available therapies (0005 chehab).
Re claim 10, Vidyasagar et al disclose which there is tyrosine at a concentration between 1 and 200 mg/l,  and the preservation solution  comprises tyrosine at a concentration which is at least equal to the concentration present in the liquid component (see paragraph 0088).
Re claim 10, Vidyasagar et al do not explicitly disclose a packaging comprising a soft contact lens which is immersed in a preservation solution, wherein the contact lens is in accordance with claim, comprising a solid component based on a polymer and a liquid component which is distributed in the solid component 
However, Chehab discloses a packaging comprising a soft contact lens which is immersed in a preservation solution (see paragraph 0022), wherein the contact lens is in accordance with claim 10, comprising a solid component based on a polymer (see 0009 and 0049) and a liquid component which is distributed in the solid component (see 0014) and
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe and Vidyasagar et al to include a soft contact lens which is immersed in a preservation solution, wherein the contact lens is in accordance with claim, comprising a solid component based on a polymer and a liquid component which is distributed in the solid component as taught by Chehab et al for the predictable result of a method that combines the benefits of one or more individual therapies in order to achieve a desired effect while minimizing the disadvantages of currently available therapies (0005 chehab).
	Re claim 11, Vidyasagar et al disclose which there is tyrosine at a concentration between 1 and 200 mg/l,  

	Re claim 11, Neefe and Vidyasagar et al do not explicitly disclose the process comprising: - providing a dry semi-finished product of the lens which is based on a polymer and which is configured to form a solid component of the soft contact lens, hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens,
However, Chehab disclose providing a dry semi-finished product of the lens which is based on a polymer and which is configured to form a solid component of the soft contact lens (see 0009 and 0049), hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens (see 0014),
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe and Vidyasagar et al to include a dry semi-finished product of the lens which is based on a polymer and which is configured to form a solid component of the soft contact lens, hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens as taught by Chehab et al for the predictable result of a method that combines the benefits of one or more individual therapies in order to achieve a desired effect while minimizing the disadvantages of currently available therapies (0005 chehab).
	Re claim 12, Vidyasagar et al disclose which there is tyrosine at a concentration between 1 and 200 mg/l,  
	Re claim 12, Neefe and Vidyasagar et al do not explicitly disclose providing a dry semi-finished product of the lens which is based on a polymer and which is configured to form a solid component of the soft contact lens, hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens, packaging the soft contact lens inside a container in which it is immersed in a preservation solution, subjecting the packaging containing the soft contact lens to a sterilizing processing operation in an autoclave
	However, Chehab disclose providing a dry semi-finished product of the lens which is based on a polymer and which is configured to form a solid component of the soft contact lens (see 0009 and 0049),  hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens (see 0014), packaging the soft contact lens inside a container in which it is immersed in a preservation solution (see 0022 acuvue lenses), subjecting the packaging containing the soft contact lens to a sterilizing processing operation in an autoclave (see 0027), 
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Neefe and Vidyasagar et al to include a dry semi-finished product of the lens which is based on a polymer and which is configured to form a solid component of the soft contact lens,  hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens, packaging the soft contact lens inside a container in which it is immersed in a preservation solution, subjecting the packaging containing the soft contact lens to a sterilizing processing operation in an autoclave as taught by Chehab et al for the predictable result of a method that combines the benefits of one or more individual therapies in order to achieve a desired effect while minimizing the disadvantages of currently available therapies (0005 chehab).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues with regard to claim 5 they are using the same substance but for a different utility.  There is not a reason to believe that the same substance wouldn’t have the same effect. Finally, the applicant argues that claim 5 the secondary reference has a larger range.  The office notes that the range is overlapping and that this is a medical process therefore the dose of the medicament would be adapted to fit the needs of the patient.  Therefore, the document would explicitly lead to the use of the same range as it is anticipated and further inherently disclosed by the medical needs of human patients.  However, the examiner would reconsider this position with documentation of secondary conditions.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872